Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species I: Backpack with cable channel extending through shoulder strap to the interior of the backpack, along a side of the backpack to a side pocket inside the backpack (Figs. 1-2; Claims 18-20; Claim 4 also appears to be directed to this embodiment, but it conflicts with claim 1 (claim 1 recites that the second port is between the shoulder strap and the bag body));
Species II: Backpack with cable channel extending through the shoulder strap to the top of the inside of the backpack (Fig. 3; Claims 1-3, 5-6, 8);
Species III: Handbag with charging port within a groove or handle on the bag body and second port inside an inner interlayer of the bag body, with second port on an exterior side of the bag body (Figs. 6-8; Claims 9-11, 13-16);
Species IV: Backpack with a third port on the exterior of the bag (Fig. 12; Claims 1-3, 5-6, 8);
Species V: Backpack with a third port inside a pocket on the interior of the bag body (Fig. 13; Claims 1-3, 5-8; Claim 12 appears to be directed to this embodiment, but it conflicts with claim 9 (claim 9 recites a groove and interlayer); Claim 17 appears to be directed to this embodiment, but it conflicts with claim 13 (claim 13 recites a groove and interlayer)).
After one of the above Species are selected, then the applicant must choose between the following sub-species:
Species (a):  Channel closing accessory being a zipper, buckle, button, tape, or welding (Figs. 1, 6-12; Claims 1-20);
Species (b):  Channel closing accessory being an elastic band or ribbons (Figs. 2-3; Claims 1-20).  This sub-species only appears to be supported for the backpack strap embodiments.  

The species and sub-species are independent or distinct because they include mutually exclusive characteristics.  In addition, these species and sub-species are not obvious variants of each other based on the current record.  
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species/sub-species, or a single grouping of patentably indistinct species/sub-species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, there are no generic claims to all species and sub-species.
There is a search and/or examination burden for the patentably distinct sub-species as set forth above because at least the following reason(s) apply:
Different searches (keyword and/or classification) are required to examine each species.
Different references would need to be considered to examine each species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species and sub-species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species/sub-species or grouping of patentably indistinct species/sub-species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of sub-species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected sub-species or grouping of patentably indistinct sub-species.
Should applicant traverse on the ground that the species/sub-species, or groupings of patentably indistinct species/sub-species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species/sub-species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species/sub-species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species/sub-species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T MCNURLEN whose telephone number is (313)446-4898.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.